Citation Nr: 1701726	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-06 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant (the Veteran) and J. S. 



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1948 to April 1952.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2012, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.  

The case was previously before the Board in February 2013 at which time several of the issues on appeal were resolved.  The issues of service connection for an acquired psychiatric disorder and bilateral knee disorders were remanded for further development of the evidence.  The matter of entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU) was also remanded as this was found to have been reasonably raised by the record.  TDIU was awarded by rating action in June 2013 and is no longer before the Board.  The remaining issues have been returned for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  An acquired psychiatric disorder, including major depression and an adjustment disorder with depressed mood, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  A diagnosis of PTSD has not been clinically confirmed in the record.  

3.  Bilateral knee disabilities were not evident during service or until many years thereafter and are not shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including major depression, an adjustment disorder with depressed mood, or PTSD, was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Bilateral knee disabilities were neither incurred in nor aggravated by service nor may arthritis of the knees be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in October and November 2009 and January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) have been certified twice as being unavailable for review, apparently having been lost in the fire at the National Personnel Records Center (NPRC) in 1973.  Pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in May and June 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

An Acquired Psychiatric Disability 

The Veteran is seeking service connection for an acquired psychiatric disability, including PTSD, that he believes is the result of service.  It is noted that he served in combat in the Republic of Korea (ROK) and has been verified as having received the Combat Infantryman Badge (CIB) among other awards and commendations.  As noted the Veteran's STRs are unavailable after apparently having been lost in a fire at the NPRC in 1973.  The need to review the STRs regarding the matter of service connection for PTSD is not necessary in this case because, as will be described, extensive evaluations have failed to find a diagnosis of this disorder.  

The Veteran contends that he has PTSD and that it was caused by or is otherwise related to his military service.  The claims file includes VA treatment records and three VA examinations in which medical professionals considered the Veteran's psychiatric diagnoses using the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130 (2015).  The Veteran has been evaluated under the DSM-IV as well as the DSM-V criteria, as shown in the May 2014 VA examination report. Thus, the Board shall consider his appeal in light of both the DSM-IV and the DSM-V criteria.

In addition, a claim of service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

For entitlement to service connection for PTSD, it is noted that this requires precise findings.  These findings are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. §  3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the DSM-5.  Id.; see 38 C.F.R. §§ 4.125 (a), 4.130 (2015).  As noted, the record reflects that the Veteran's psychiatric health has also been analyzed under the DSM-IV.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, as noted above, the Board has considered his appeal in light of both the DSM-IV and DSM-5 criteria.

With respect to the third element of service connection for PTSD, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  38 C.F.R. § 3.304(f); See Doran v. Brown, 6 Vet. App. 283 (1994).  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  The Board finds that the veteran did engage in combat with the enemy while serving in the ROK.  Therefore, his lay statements alone are sufficient to establish the occurrence of a recognizable stressor upon which the diagnosis of PTSD may be based.  West v. Brown, 7 Vet.App. 70 (1994).  

VA outpatient treatment records dated in January 2007 show that the Veteran was noted to have a positive screening for PTSD symptoms, had received an extensive PTSD evaluation without diagnosis, and was not interested in counseling despite possibly having mild PTSD.  

Two psychological examinations for possible PTSD were conducted by VA in October 2009.  Initially, a psychologist rendered a diagnosis of adjustment disorder with depressed mood.  The examiner noted that the Veteran reported mild depression and sleep difficulties secondary to an adjustment disorder, but his reports of heavy combat and nightmares indicated that a full evaluation for PTSD would be appropriate.  He was referred to the PTSD Clinical Team for this evaluation, which was conducted in late October 2009.  At that time, two examiners reviewed the Veteran's military history, including extensive reports of combat related traumatic incidents.  After examination, neither of the examiners stated that the Veteran met the criteria for a diagnosis of PTSD.  The diagnosis was major depression, single episode.  It was noted that, although the Veteran was in Korea during the war and reported having upsetting experiences, the majority of his symptoms, as well as the results of psychological testing, were more consistent with a diagnosis of major depressive disorder.  

A psychological examination was conducted by VA in July 2010 to determine whether he had a "psychological condition due to experience in Korea."  After review of the record and examination of the Veteran, the diagnosis was adjustment disorder with depressed mood, unrelated to military service.  The examiner summarized that the Veteran met the diagnostic criteria for an adjustment disorder related to situational factors of normal aging and that were unrelated to military service.  It was noted that the Veteran had never had any psychiatric treatment, nor sought such treatment until recently.   He did not meet the diagnostic criteria for PTSD.  He had been successfully employed subsequent to military service with no indication of any psychiatric difficulties.  He continued to independently manage his activities of daily living, socialize with friends and family and pursue enjoyed recreational and social activities.  There was no history of inpatient or outpatient psychiatric care prior to 2009.  Since that time, he had been taking antidepressant medication and attending a weekly Korean War support group.  

An examination was conducted by VA in May 2014, pursuant to remand by the Board.  At that time, the examiner stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria, nor did the Veteran have a mental disorder that conformed to DSM-5 criteria.  In other words, no mental disorder was diagnosed.  In summary, the examiner stated that the Veteran had reported experiencing upsetting experiences during his time in Korea, but did not report the full spectrum of symptoms necessary for a diagnosis of PTSD.  He reported feeling sad and down when thinking about his military experiences, but this was considered to be a normal reaction to a stressful life experience.  He reported mild symptoms of anxiety, including occasional checking his surroundings when in public, but denied any arousal or avoidance symptoms.  He had not been diagnosed with PTSD by any mental health provider, had not stayed consistent with medication management or individual therapy, or experienced any significant functional impairment in that he was consistently employed, experienced good relationships, and continued to engage in activities that he enjoyed.  Overall, his self-report and mild scores on psychological testing indicated that he experienced symptoms of sadness related to his military experiences, but did not currently meet the criteria for a diagnosis of PTSD.  

While the Veteran's extensive combat experiences, which have been confirmed by his receipt of the CIB, would certainly qualify as stressors that meet the criteria for a PTSD diagnosis, the fact is that he has never been diagnosed with this disability, despite every effort to fully evaluate him.  He was provided psychological evaluations in 2009 that found that he did not meet the DSM-IV criteria for a diagnosis of PTSD and again evaluated in 2014 when it was found that he did not meet the DSM-5 criteria for the diagnosis.  As the Veteran has not been clinically confirmed to have PTSD, he does not meet the initial element for service connection for this disorder.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   Thus the fact that the May 2014 examination did not include a diagnosis of current psychiatric disability, the 2009 and 2010 examinations included diagnoses of adjustment disorder with depression and with major depression, single episode.  Evaluations at that time, however, found that these disorders were not related to his military service.  Rather, the 2010 opinion stated that the adjustment disorder was the result of aging and did not confirm the diagnosis of major depression.  Under these circumstances, there is no medical evidence of a nexus between service and the present disease or injury.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, including PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Bilateral Knee Disorder/Disorders

The Veteran is claiming service connection for a bilateral knee disorder/disorders that he believes is the result of military service.  During the Board hearing in 2012, the Veteran testified that his knees had hurt during service and thereafter, although he could not recall any specific injury or trauma that he sustained to either knee during service.  As noted, the Veteran's STRs are not available, and are presumed to have been lost in a fire in 1973.  

Review of the record shows no complaint or manifestation of a disorder of either knee prior to the Veteran's application for VA benefits in 2009.  Of note is the fact that the Veteran did submit a prior claim for compensation benefits in July 1995 when he did not claim disability of either knee.  An examination for cold injury residuals conducted by VA in July 2010 was similarly negative for complaints or manifestations of a knee disability.  

An examination was conducted by VA in June 2014.  At that time, it was noted that X-ray studies performed in August 2013 had found osteoarthritis of each knee.  The Veteran gave a history of having driven a truck in Korea in an open cab during cold weather.  He also reported loading objects such as boxes of ammunition and weapons that weighed over 100 pounds.  He denied medical treatment in service or until the early 1960s when he received injections in each knee on one occasion.  He denied a history of knee injury either during or after service.  After examination and review of the record, the examiner opined that the knee conditions were less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  The rationale was that the Veteran had denied any medical treatment for bilateral knee condition while in service or specific injury, trauma or accident to either knee during service.  He reported knee flare-ups with a diagnosis of bilateral knee osteoarthritis documented in the record in August 2013, over 60 years after military discharge.  Thus, it was considered that the bilateral knee condition was more likely related to normal wear and tear and natural biologic aging.  

The Board finds that a bilateral knee disorder, including arthritis of the knees, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  The Board's finding is supported by the lack of post-service evidence showing knee problems until 2013, over six decades after discharge from service.  The United States Court of Appeals for Veterans Claims (Court) has indicated that the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of knee complaints, symptoms, or findings for nearly three decades between the period of active service and his first knee problem is itself evidence which tends to show that knee arthritis did not have its onset in service or for years thereafter.  

The post-service records on appeal similarly fail to provide support for the appellant's claims of continuous knee symptomatology since service.  The record contains clinical records dated from 2009 showing treatment for other conditions, but are conspicuously silent for any mention of knee symptoms.  The Board finds that if the appellant had, in fact, been suffering from knee disability since service, he would have mentioned it at some time prior to 2009, most likely when he filed a claim for compensation benefits in 1995.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is denied.  

Service connection for bilateral knee disabilities is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


